MEMORANDUM***
Sonia Liliana Velasquez-Montes, a native and citizen of Guatemala, petitions for review of the Board of Immigration Appeals’ order dismissing her appeal from the Immigration Judge’s (“IJ”) denial of her application for asylum, withholding of deportation, and suspension of deportation. Because the transitional rules apply, see Kalaw v. INS, 133 F.3d 1147, 1150 (9th Cir.1997), we have jurisdiction under 8 U.S.C. § 1105a(a). We review for substantial evidence the adverse credibility finding, Singh-Kaur v. INS, 183 F.3d 1147, 1149-50 (9th Cir.1999), and we review de novo claims of due process violations, Agyeman v. INS, 296 F.3d 871, 876 (9th Cir.2002). We deny the petition for review.
The IJ identified a material inconsistency in petitioner’s testimony regarding her purported 1988 detention. Because this inconsistency goes to the heart of her asylum claim, substantial evidence supports the adverse credibility finding. See Chebchoub v. INS, 257 F.3d 1038, 1043 (9th Cir.2001). Accordingly, petitioner failed to establish eligibility for asylum or withholding of deportation. See Hakeem v. INS, 273 F.3d 812, 816-17 (9th Cir.2001).
Petitioner’s contention that the IJ denied her due process by inadequately questioning her lacks merit because the IJ sufficiently developed the record through inquiry for all of the relevant facts. See Agyeman, 296 F.3d at 883-84.
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.